10/06/2020


                                      DA 20-0192

         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                     2020 MT 252N



IN THE MATTER OF:

C.H., N.H. and M.H.,

           Youths in Need of Care.


APPEAL FROM:       District Court of the Eighth Judicial District,
                   In and For the County of Cascade, Cause Nos. BDN 18-208, BDN 18-209,
                   and BDN 18-346
                   Honorable Elizabeth Best, Presiding Judge


COUNSEL OF RECORD:

            For Appellant:

                   Katy Stack, Attorney at Law, Missoula, Montana

            For Appellee:

                   Timothy C. Fox, Montana Attorney General, Katie F. Schulz, Brad
                   Fjeldheim, Assistant Attorney General, Helena, Montana

                   Joshua A. Racki, Attorney at Law, Great Falls, Montana



                                               Submitted on Briefs: September 9, 2020

                                                           Decided: October 6, 2020


Filed:
                             q3,,---,6mal•-.— 4(
                   __________________________________________
                                     Clerk
Justice Ingrid Gustafson delivered the Opinion of the Court.

¶1    Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2    D.H. (Father) appeals from the March 3, 2020 Order of the Eighth Judicial District

Court, Cascade County, terminating Father’s parental rights to C.H., M.H., and N.H.

(Children). We affirm.

¶3    Children were placed in protective custody in July 2018. They were adjudicated

Youths in Need of Care on September 20, 2018. On January 21, 2020, the Department of

Health and Human Services, Child and Family Services (the Department) petitioned to

terminate Father’s parental rights, asserting termination to be appropriate pursuant to

§ 41-3-423(2)(a), MCA, by subjecting the children to aggravated circumstances, namely

chronic abuse, and pursuant to § 41-3-423(2)(c), MCA, by committing aggravated assault

against a child. Following the termination hearing, the District Court terminated Father’s

parental rights, finding that N.H. and M.H. disclosed and demonstrated significant fear of

Father because of his prolonged abuse of them and the family, the children were exposed

to extensive domestic and sexual violence, and Father committed an aggravated assault

against C.H. Father appeals.




                                            2
¶4     Father asserts two issues on appeal—the District Court abused its discretion in

termination Father’s parental rights under §§ 41-3-609(1)(d) and -423(2)(c), MCA, and

that his counsel was ineffective.

¶5     In relation to an incident on February 9, 2018, Father was charged with two counts

of felony aggravated assault in Pima County, Arizona. The facts and circumstances alleged

were the same for both offenses—namely Father hit Mother several times and while

Mother was holding C.H., he grabbed a gun and pointed it at both of them. Mother was

the asserted victim under count one and C.H. was the asserted victim under count two.

Ultimately, Father pled guilty to count one, the aggravated assault charge against Mother,

and count two, the aggravated assault charge against C.H., was dismissed. Father asserts

that as count two was dismissed, the District Court abused its discretion by terminating

Father’s parental rights based on his conviction for aggravated assault on a child because

Father was not convicted of aggravated assault on a child. From our review of the record,

we are not persuaded by Father’s argument.

¶6     We review a court’s decision to terminate parental rights for abuse of discretion—

whether the court acted arbitrarily, without conscientious judgment, or exceeded the

bounds of reason, resulting in substantial injustice. In re A.S., 2016 MT 156, ¶ 11,

384 Mont. 41, 373 P.3d 848. The State must prove by clear and convincing evidence the

statutory criteria for termination. In re R.L., 2019 MT 267, ¶ 12, 397 Mont. 507, 452 P.3d

890.   “In the context of parental rights cases, clear and convincing evidence is the

requirement that a preponderance of the evidence be definite, clear, and convincing.” In

                                             3
re R.L., ¶ 12. This Court reviews a district court’s findings of fact for clear error and

conclusions of law for correctness. In re M.V.R., 2016 MT 309, ¶ 23, 385 Mont. 448,

384 P.3d 1058.

¶7     Pursuant to § 41-3-423(2)(a) and (c), MCA, a court may make a finding that the

Department need not make reasonable efforts to provide reunification services if the court

finds the parent has subjected a child to aggravated circumstances or committed aggravated

assault against a child. To establish the aggravated circumstances or an aggravated assault,

the State is not required to prove a criminal conviction, but rather establish such by clear

and convincing evidence. See In re R.L., ¶ 12. Here, the record contains substantial

evidence that Father subjected N.H. and M.H. to aggravated circumstances, namely chronic

abuse,1 and committed aggravated assault against C.H.2 Other than general denials, Father

provided no evidence contradicting these accounts. Additionally, Father pleaded guilty to

count one, the aggravated assault against Mother. The District Court without objection

took judicial notice of the charging document, which asserted Father pointed a gun toward

both Mother and C.H. As the girls reported Mother was holding C.H. when Father pointed


1
 M.H. reported a history of being slapped, hit with a belt, thrown, yelled at, and hit so hard on one
occasion by Father that it knocked her tooth out. After residing in foster care, N.H. expressed she
did not realize she did not have to be hit all the time, slapped in the face, or yelled at when she
spoke. Both M.H. and N.H. expressed significant, ongoing fear of Father with escalating behaviors
(N.H. cutting herself and M.H. exhibiting pressured speech and agitation) when they believed he
would be released from jail and come to exact retribution against them. Both expressed consistent
desire to never see Father again.
2
 M.H. and N.H. provided forensic interviews in which both described that on February 9, 2018,
Father hit Mother several times and while Mother was holding C.H., he grabbed a loaded gun and
pointed it at Mother and C.H.

                                                 4
the gun at her, the clear and convincing evidence supports Father was also committing

aggravated assault against C.H. The fact that he did not actually plead to count two, does

not negate the substantial evidence supporting the District Court’s conclusion Father

committed aggravated assault against a child.3

¶8     Next, Father asserts his due process rights were violated as his counsel was

ineffective by failing to inform the court Father was not convicted of aggravated assault on

a child in Arizona, failure to object to the Arizona judgment as hearsay, failure to renew

Father’s motion to continue to permit Father to attend the termination hearing, and failing

to assiduously advocate on Father’s behalf. From our review of the record, to the extent

any action of counsel could be potentially construed to be a failure of Father’s counsel to

assiduously advocate on Father’s behalf, it was resultant from Father’s negative behaviors

and demeanor, his poor communication abilities, and his failure to engage in a collaborative

relationship with his attorney to assiduously advocate for him. The record is replete with

Father’s hostile and aggressive communication style. Father’s counsel, bound as an officer

of the court to be candid toward the tribunal, repeatedly advised the court as to limitations

of his advocacy due to Father’s failure to meaningfully engage or communicate with him.

The record establishes Father did not engage with the Department, the court, or his counsel

throughout the proceedings.       He engaged in communication that was vulgar, rude,


3
  While the District Court should have more correctly concluded Father committed, rather than
was convicted of, aggravated assault against C.H. and then specifically related how Father’s
admission of the aggravated assault against Mother supported this conclusion, this error is
harmless as the record contains substantial evidence supporting termination of Father’s parental
rights pursuant to §§ 41-3-609(1)(d) and -423(2)(a) and (c), MCA.
                                                5
intimidating, threatening, and completely inappropriate. “We have long held that a parent

has an obligation to avail herself of services arranged or referred by the Department and

engage with the Department to successfully complete her treatment plan.” In re R.J.F.,

2019 MT 113, ¶ 38, 395 Mont. 454, 443 P.3d 387; see also In re R.L., ¶ 20; In re C.M.,

2019 MT 227, ¶ 19, 397 Mont. 275, 449 P.3d 806; In re C.B., 2014 MT 4, ¶¶ 19, 23,

373 Mont. 204, 316 P.3d 177; In re D.F., 2007 MT 147, ¶ 29, 337 Mont. 461, 161 P.3d

825; In re T.R., 2004 MT 388, ¶ 26, 325 Mont. 125, 104 P.3d 439; In re L.S., 2003 MT 12,

¶ 11, 314 Mont. 42, 63 P.3d 497. A parent has a similar obligation to engage with counsel

so that counsel can assiduously advocate for the parent. Here, Father chose not to engage

in a productive manner with his counsel and we decline to fault counsel for any failure to

assiduously advocate for Father.4

¶9     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

¶10    Affirmed.


                                                       /S/ INGRID GUSTAFSON

4
  We further note that we do not find counsel’s performance to have been ineffective in regard to
any of the specific allegations made by Father. The District Court was free to take judicial notice
of official court documents, including charging documents and pleadings, filed in other courts.
The District Court was accurately advised as to Father’s conviction by the very records of which
it took judicial notice, and it is certainly not improper for counsel to not renew a motion to continue,
which was previously denied and which was objected to by all other parties.

                                                   6
We concur:

/S/ MIKE McGRATH
/S/ JAMES JEREMIAH SHEA
/S/ DIRK M. SANDEFUR
/S/ JIM RICE




                          7